DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities.  Appropriate correction is required.

Regarding claim 9: the claim recites “a decoupled configuration” wherein the release ridge is above the lid surface.  But in claim 1 the applicant also recites “a decoupled configuration” wherein the release ridge is slidably coupled along the lid wall.  It is clear that the applicant is attempting to recite a second decoupled configuration, but they should amend claim 9 to use a different name for the second decoupled configuration to avoid confusion.  
Allowable Subject Matter
Claims 1-4, 6, 8, and 10-15 are allowed.  Claim 9 would be allowed if the above objection is overcome.
The following is an examiner’s statement of reasons for allowance.
The closest prior art of record is to Granat which discloses a seal releasing closure assembly comprising: a lid (10, fig 1) configured for coupling across a container opening of a container, the lid includes: a lid surface (11, fig 1), and a lid wall (12, fig 1) 
Granat, however, does not disclose wherein the wherein the release ridge is configured to slide over the lid peak as the retaining and releasing ring transitions from the release ready configuration to the decoupling configuration, or the methods steps of sliding the release ridge of the retaining ring along the lid wall, and decoupling the retaining release ring from the lid by sliding the release ridge over a lid peak of the lid aligned with the lid wall.  Further, there is no reference of record that would have, absent impermissible hindsight, motivated a person of ordinary skill in the art to have modified Granat to include said limitations. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2007/0095781—Wan discloses a container having a lid and an outer securing ring
5,803,298—Hausmann discloses a container having a lid with an outer securing ring

This application is in condition for allowance except for the following formal matters: 
The objection to claim 9 discussed above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON M ANDERSON/Primary Examiner, Art Unit 3733